Citation Nr: 0710937	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-33 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to a rating higher than 10 percent for lateral 
epicondylitis of the right elbow.  

2. Entitlement to a rating higher than 10 percent for lateral 
epicondylitis of the left elbow. 

3. Entitlement to a rating higher than 10 percent for 
tendonitis of the right shoulder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1967 to July 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2003 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In the substantive appeal, dated in October 2003, the veteran 
requested a hearing before the Board.  In August 2005 in 
writing, the veteran withdrew his request for a hearing.   

The claim for increase for tendonitis of the right shoulder 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. Lateral epicondylitis of the right elbow is manifested by 
painful motion without limitation of flexion of the forearm 
to 90 degrees or less or limitation of extension limited to 
75 degrees or more.  

2. Lateral epicondylitis of the left elbow is manifested by 
painful motion without limitation of flexion of the forearm 
to 90 degrees or less or limitation of extension limited to 
75 degrees or more.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for 
lateral epicondylitis of the right elbow have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5206, 5207 (2006).     

2. The criteria for a rating higher than 10 percent for 
lateral epicondylitis of the left elbow have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5206, 5207 (2006).   


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided pre-adjudication VCAA notice by 
letter in March 2002.  The veteran was notified of the 
evidence needed to substantiate the claims for increase, 
namely, evidence of the level of severity.  The veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  He was asked to submit any evidence that would 
include that in his possession.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability and the provision for the 
effective date).    

To the extent that the VCAA notice did not include the degree 
of disability assignable, at this stage of the appeal, when 
the veteran already has notice of the rating criteria, there 
is no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claims, and 
any deficiency as to VCAA compliance regarding the degree of 
disability has not prejudiced the veteran's appeal.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).

To the extent that the VCAA notice did not include the 
provision for the effective date, the notice was deficient, 
but since the Board is denying the claims, no disability 
rating will be assigned, so there can be no possibility of 
any prejudice to the veteran with respect to any such defect 
in the VCAA notice required under Dingess. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims  In this case, the RO has obtained VA 
and non-VA records and has afforded the veteran VA 
examinations.  As there is no indication of the existence of 
additional evidence to substantiate the claims, no further 
assistance to the veteran is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which are 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.    

Factual Background


By a rating decision in July 1993, the RO granted service 
connection for lateral epicondylitis of the right elbow and 
service connection for lateral epicondylitis of the left 
elbow, and assigned separate 10 percent ratings under 
Diagnostic Code 5099-5024. 

In February 2002, the veteran filed his current claims for 
increase for epicondylitis of the right and left elbows.  

In support of his claims, the veteran submitted private 
medical records, disclosing that in December 2001 the veteran 
underwent physical therapy for bilateral ulnar neuritis. 

On VA examination in May 2002, there was no heat, redness, 
swelling, effusion of the elbows.  The elbow joints were 
stable.  On range of motion, flexion was 0 to 145 degrees, 
bilaterally, supination was 0 to 85 degrees, bilaterally, and 
pronation was 0 to 80 degrees, bilaterally.  There was pain 
throughout range of motion of the bilateral elbows.  
Weakness, fatigue, incoordination, or lack of endurance did 
not affect range of motion.  X-rays were within normal 
limits. 

Private medical records disclose that in February 2003 the 
veteran had a right ulnar nerve transposition and a left 
ulnar nerve transposition in May 2003 because of bilateral 
cubital tunnel syndrome. 

In November 2003, the veteran was evaluated by M.S., MD, for 
thoracic outlet syndrome.  The diagnoses were bilateral ulnar 
neuritis, status post ulnar release, bilateral carpal tunnel 
syndrome, status post carpal tunnel release, and neurogenic 
thoracic outlet syndrome, bilaterally.    

On VA examination in April 2005, flexion was to 145 degrees, 
bilaterally, extension was to zero degrees, bilaterally, 
pronation was from zero to 90 degrees, bilaterally, and 
supination was from zero to 90 degrees, bilaterally.  Muscle 
strength was 5/5 with resistance, bilaterally.  Bicep reflex 
was 2+/2+, bilaterally.  X-rays were unremarkable.

In an addendum, dated in May 2005, after a review of the 
veteran's file.  The examiner stated that the veteran's 
symptoms were more consistent with bilateral ulnar neuritis 
than with bilateral epicondylitis. 

Analysis


The elbow disabilities are currently and separately rated as 
10 percent disabling under Diagnostic Code 5024.  Diagnostic 
Code 5024 applies to tenosynovitis and is rated on limitation 
of motion of the affected part. 

Under Diagnostic Code 5206, limitation of flexion of either 
the major or minor forearm to 100 degrees warrants a 10 
percent rating.  Limitation of flexion of either forearm to 
90 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (2006).     



Under Diagnostic Code 5207, limitation of extension of either 
the major or minor forearm to 45 or 60 degrees warrants a 10 
percent rating.  Limitation of extension of either forearm to 
75 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207 (2006).        

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  38 C.F.R. 4.71, Plate 
I.

The medical evidence of record shows that the service-
connected bilateral elbow disabilities are manifested by 
painful motion.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
Nevertheless, as detailed below, the objective medical 
evidence does not support a finding that the elbow joints 
have the requisite functional impairment necessary for 
schedular ratings higher than 10 percent, even when taking 
pain into consideration. 

On VA examination in May 2002, range of motion of the elbows 
was normal with flexion and extension from 0 to 145 degrees, 
bilaterally.  In addition, on VA examination in April 2005, 
range of motion of the elbows was once again normal.  
Therefore, the veteran does not meet or nearly approximate 
the criteria for a rating higher than 10 percent for either 
his right or left elbow disability.  

The Board has also considered whether functional loss due to 
pain and painful movement under 38 C.F.R. §§ 4.40 and 4.45, 
raises the level of impairment, but the VA examiner reported 
that the arm pain was more consistent with the 
nonservice-connected bilateral ulnar neuritis than the 
service-connected bilateral epicondylitis.  Even if the Board 
were to consider the veteran's arm pain due to his service-
connected epicondylitis, the evidence does not suggest that 
the degree of functional loss due to pain or painful movement  
equates to limitation of flexion of to 90 degrees or less or 
limitation of extension to 75 degrees or more.   

For these reasons, the preponderance of the evidence is 
against the claims, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).   




ORDER

A rating higher than 10 percent for lateral epicondylitis of 
the right elbow is denied.

A rating higher than 10 percent for lateral epicondylitis of 
the left elbow is denied.  


REMAND

In October 2005, the veteran submitted additional evidence 
pertinent to the claim for increase for the right shoulder.  
As the veteran did not waive the right to have the evidence 
initially reviewed by the RO, due process requires that the 
claim be  REMANDED for the following action:

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
right shoulder disability.  The claims 
folder must be reviewed by the examiner.  

The examiner is asked to describe range of 
motion of the right shoulder in degrees of 
forward elevation or flexion, considering 
functional loss due to pain, painful 
movement, weakened movement, excess 
fatigability or incoordination, if 
feasible, in terms of the degree of 
additional limitation of motion. 

The examiner is also asked to comment on 
whether the thoracic outlet syndrome, 
suggested by MRI in May 2005, is related 
to the service-connected right shoulder 
tendonitis. 

3. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought is denied, provide the 
veteran a supplemental statement of the 
case and return the case to the Board.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


